962 So.2d 977 (2007)
James CASEN, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-5986.
District Court of Appeal of Florida, First District.
July 31, 2007.
James Casen, pro se, Petitioner.
Bill McCollum, Attorney General, and Holly M. Simcox, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a petition for writ of mandamus filed in circuit court case numbers G.XXXXXXXXXX and G.0660991. However, the clerk of the circuit court has certified that no such case files exist. Because there is no pleading pending below, the petition for writ of mandamus is denied.
Petitioner has tendered to this court a copy of the pleading which he asserts was filed below. This petition includes a date stamp on its face showing that it was given to prison officials for mailing. Accordingly, within 30 days, petitioner shall file with the clerk of the circuit court a copy of the petition which includes the date stamp on the face of the pleading. See Rife v. State, 958 So.2d 1053 (Fla. 1st DCA 2007); Hartley v. Fla. Dep't of Corrections, 954 So.2d 684 (Fla. 1st DCA 2007).
PETITION DENIED.
BARFIELD, ALLEN, and HAWKES, JJ., concur.